Exhibit 10.29-1

 

SAFECO

FLEXIBLE BENEFITS

PROGRAM

 

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Preamble -

   3

SECTION 1 - DEFINITIONS

   4     

1.1 Affiliate

   4     

1.2 Annual Enrollment Form

   4     

1.3 Change in Status

   4     

1.4 COBRA Continuation Coverage

   5     

1.5 Code

   5     

1.6 Company

   5     

1.7 Compensation

   5     

1.8 Component Plan

   5     

1.9 Contract Administrator

   5     

1.10 Coverage Period

   5     

1.11 Dependent

   5     

1.12 Domestic Partner

   6     

1.13 Domestic Partnership

   6     

1.14 Effective Date

   6     

1.15 Election Period

   6     

1.16 Eligible Employee

   6     

1.17 Eligible Expense

   7     

1.18 Employee

   7     

1.19 Employer

   7     

1.20 ERISA

   7     

1.21 FMLA

   7     

1.22 Participant

   7     

1.23 Plan Administrator

   7     

1.24 Plan Year

   7     

1.25 Premium Expense

   7     

1.26 Program

   7     

1.27 Request for Reimbursement

   8     

1.28 Salary Redirection

   8     

1.29 Salary Redirection Agreement

   8     

1.30 USERRA

   8

SECTION 2 - PARTICIPATION

   9     

2.1 Annual Enrollment

   9     

2.2 New Eligible Employees

   9     

2.3 Special Enrollment

   9     

2.4 Suspension or Termination of Employment

   10     

2.5 Leased Employees

   15

SECTION 3 - CONTRIBUTIONS

   13     

3.1 Salary Redirection

   13     

3.2 Employer Contributions

   13     

3.3 Application of Contributions

   13     

3.4 Correction Procedures to Satisfy Discrimination Tests

   13

 

1



--------------------------------------------------------------------------------

SECTION 4 - BENEFITS

   14     

4.1 Benefit Options

   14     

4.2 Benefits Election

   16     

4.3 Change of Election

   16     

4.4 Payment of Premiums

   20     

4.5 Maximum Disbursement

   21

SECTION 5 - ADMINISTRATION

   22     

5.1 Plan Administration

   22     

5.2 Duties and Authority of Plan Administrator

   22     

5.3 Forms

   22     

5.4 Examination of Documents

   23     

5.5 Participant Accounts

   23     

5.6 No Assets

   23     

5.7 Reports

   23     

5.8 Expenses

   23     

5.9 Claim Procedure

   23     

5.10 Bonding and Insurance

   26

SECTION 6 - AMENDMENT OR TERMINATION

   27     

6.1 Amendment or Termination

   27     

6.2 Program for Exclusive Purpose of Providing Benefits to Participants

   27

SECTION 7 - GENERAL PROVISIONS

   28     

7.1 Plan Interpretation

   28     

7.2 No Additional Rights

   28     

7.3 Other Salary–Related Plans

   28     

7.4 Representations

   28     

7.5 Notice

   28     

7.6 Masculine and Feminine, Singular and Plural

   28     

7.7 Severability

   28     

7.8 Governing Law

   28     

7.9 Disclosure to Participants

   28     

7.10 Accounting Period

   29     

7.11 Facility of Payment

   29     

7.12 Correction of Errors

   29     

7.13 Non-alienation of Benefits

   29     

7.14 Counting of Days

   29

 

2



--------------------------------------------------------------------------------

PREAMBLE

 

THIS CAFETERIA PLAN (hereinafter referred to as the “Program” and known as the
Safeco Flexible Benefits Program) is originally adopted effective January 1,
1999, by Safeco Corporation (hereinafter the “Company”).

 

WHEREAS, the purpose of the Program is to enable Employees who become covered
under the Program to elect payment of premiums for various coverages and
reimbursement of certain expenses incurred by the Employee in lieu of cash
compensation, as provided herein; and

 

WHEREAS, with respect to benefit coverages, the Program concerns only Premium
Expenses and has no effect on benefits or claim payments made under each benefit
coverage; and

 

WHEREAS, the Program contains definitions and general administrative provisions
that govern the Program and Component Plans under the Program, except to the
extent that a Component Plan provides otherwise; and

 

WHEREAS, the Program is maintained for the exclusive purpose of providing
benefits to covered Employees and is intended to qualify as a “cafeteria plan”
within the meaning of Section 125 of the Internal Revenue Code of 1986, as
amended (hereinafter the “Code”), and comply with any other applicable
provisions of law, including, without limitation, Code sections 79, 105, 106,
and 129, and the Employee Retirement Income Security Act of 1974; and

 

WHEREAS, the Company wishes to amend the Program to reflect certain regulatory
and administrative changes,

 

NOW, THEREFORE, the Company hereby amends the Program as set forth in the
following pages, effective January 1, 2004.

 

3



--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

 

The following terms, when used herein, shall have the following meanings, unless
a different meaning is plainly required by the context. Capitalized terms are
used throughout the Program text for terms defined by this and other sections.

 

1.1 Affiliate. “Affiliate” means a corporation or other business organization
while it is controlled by or under common control with the Company, within the
meaning of Code sections 414 and 1563. The determination of control shall be
made without reference to paragraph (a)(4) and (e)(3)(C) of Code section 1563.
“Affiliate” also means any member of an affiliated service group (within the
meaning of Code section 414(m)) of which the Company or any Affiliate is a
member and any leasing organization (as defined in Code section 414(n)) to the
extent its employees constitute leased employees with respect to the Company or
any Affiliate. Notwithstanding the foregoing, “Affiliate” also means any entity
that, pursuant to Code section 414(o) and the regulations thereunder, must be
aggregated with the Company or any other Affiliate.

 

1.2 Annual Enrollment Election. “Annual Enrollment Election” means the election
made by an Eligible Employee, at the commencement of each Plan Year or upon
becoming an Eligible Employee, to participate in the Program by electing Salary
Redirection under Section 3 and benefits described in Section 4.1, including
various benefit coverages and reimbursements under a Component Plan, subject to
the limitations stated herein. The Annual Enrollment Election (telephonic,
written, and/or electronic versions) will be made by an Eligible Employee in the
form and time prescribed by the Plan Administrator.

 

1.3 Change in Status. “Change in Status” means any of the events described
below, as well as any other events included under subsequent changes to Code
section 125 or regulations issued under Code section 125 that the Plan
Administrator (in its sole discretion) decides to recognize on a uniform and
consistent basis:

 

  • Legal Marital Status: A change in a Participant’s legal marital status,
including marriage, death of a spouse, divorce, legal separation, or annulment.

 

  • Number of Dependents: Events that change a Participant’s number of tax
Dependents, including birth, death, adoption, and placement for adoption.

 

  • Change in Employment Status: Any change in employment status of the
Participant or the Participant’s Dependents that affects the benefit eligibility
under a cafeteria plan (including the Program) or other employee benefit plan
(including the benefit plan(s) or policy(ies)) of the employer of the
Participant or Dependents, including termination or commencement of employment,
a strike or lockout, a commencement of or return from an unpaid leave of
absence, a change in work site, switching from salaried to hourly paid, union to
nonunion or vice versa, incurring a reduction or increase in hours of employment
(e.g., going from part-time to full-time) or any other similar change that makes
the individual become (or cease to be) eligible for a particular employee
benefit.

 

4



--------------------------------------------------------------------------------

  • Dependent Eligibility Requirements: An event that causes a Participant’s
Dependent to satisfy or cease to satisfy the Dependent eligibility requirements
for a particular benefit, such as attaining a specified age, getting married, or
ceasing to be a student.

 

  • Change in Residence: A change in the place of residence of the Participant
or the Participant’s Dependent that affects the benefit eligibility under a
cafeteria plan (including the Program) or other employee benefit plan (including
the benefit plan(s) or policy(ies)) of the employer of the Participant or
Dependents.

 

See Section 4 for requirements that must be met for a Participant to change his
or her election during the Plan Year on account of a Change in Status.

 

1.4 COBRA Continuation Coverage. “COBRA Continuation Coverage” means continued
medical, dental, vision, and/or medical reimbursement account coverage, which is
available in certain situations where such coverage would otherwise cease, in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985. For
purposes of Section 4.3, “COBRA Continuation Coverage” includes coverage under a
similar state law.

 

1.5 Code. “Code” means the Internal Revenue Code of 1986, as amended, and
including all regulations promulgated pursuant thereto.

 

1.6 Company. “Company” means Safeco Corporation, a corporation organized under
the laws of the state of Washington.

 

1.7 Compensation. “Compensation” means the total cash remuneration received by
the Participant from an Employer during a Coverage Period (as reported in Box 1
of Form W-2) prior to any reductions pursuant to a Salary Redirection Agreement
authorized under the Program.

 

1.8 Component Plan. “Component Plan” means the Safeco Dependent Care
Reimbursement Plan, the Safeco Medical Expense Reimbursement Plan, and any other
plan designated as a “Component Plan” that may be established from time to time
by the Company as part of the Program.

 

1.9 Contract Administrator. “Contract Administrator” means a person or entity
with which the Company has contracted to provide administrative services with
respect to the Program or any Component Plan.

 

1.10 Coverage Period. “Coverage Period” means the Plan Year; provided that, (a)
for any Employee who first becomes an Eligible Employee after the start of a
Plan Year, the initial Coverage Period shall mean the period commencing on the
date such Eligible

 

5



--------------------------------------------------------------------------------

     Employee’s participation in the Program is first effective and extending
through the remainder of the Plan Year, and (b) for any Employee who ceases to
be an Eligible Employee before the end of the Plan Year, the final Coverage
Period shall mean the period beginning on the first day of the Plan Year (or, if
later, the Effective Date of the Eligible Employee’s participation in the
Program) and extending through the date(s) participation terminates pursuant to
Section 2.4.

 

1.11 Dependent. “Dependent” means the spouse or Domestic Partner and unmarried
children of an Eligible Employee, as defined in each benefit contract. Unmarried
children must be under the maximum eligibility age as defined in each contract
or be incapable of self-support because of a mental or physical incapacity.

 

1.12 Domestic Partner. “Domestic Partner” means a same-sex or opposite-sex
individual, age 18 or older, who, for a period of 12 months or more prior to
enrolling in the Program, meets the following criteria: The individual is
neither married nor related by blood or marriage to a Participant; is the
Participant’s sole spousal equivalent and intends to remain so indefinitely;
lives together with a Participant in the same principal residence and intends to
do so indefinitely; is emotionally committed to the Participant and shares joint
responsibilities for common welfare and financial obligations; and is not
related to the Participant by blood closer than would prohibit marriage in the
state in which the Participant resides.

 

1.13 Domestic Partnership. “Domestic Partnership” means a relationship between
an Eligible Employee and a Domestic Partner.

 

1.14 Effective Date. “Effective Date” of the Program means January 1, 1999.

 

1.15 Election Period. “Election Period” means the period immediately preceding
each Coverage Period that is designated by the Plan Administrator for the
election of benefits described in Section 4.1; provided, however, that the
Election Period for an Eligible Employee who first becomes eligible to
participate during a Coverage Period shall be as described in Section 2.2.

 

1.16 Eligible Employee. “Eligible Employee” means a salaried Employee who is
eligible to receive benefits pursuant to a group benefits plan sponsored by the
Company that is a benefit described in Section 4.1, except those individuals
indicated below. For the first Plan Year, “Eligible Employee” means salaried
Employees who are regularly scheduled to work at least 20 hours per week and 5
months or more per period of 12 consecutive months. Employees on an approved
paid leave of absence or unpaid FMLA leave of absence who were Eligible
Employees when such leave commenced remain Eligible Employees during the period
of leave.

 

The term “Eligible Employee” does not include nonresident aliens, leased
Employees, Employees covered by a collective bargaining agreement where welfare
benefits were the subject of good faith bargaining that does not provide for
participation in the Program, or individuals determined by the Company (in its
sole discretion) to be contract Employees, independent contractors, or any other
nonregular Employee.

 

6



--------------------------------------------------------------------------------

     Notwithstanding the foregoing, an individual who is not treated by the
Employer as an employee for payroll tax purposes, but who is subsequently
determined by a government agency, by the conclusion or settlement of threatened
or pending litigation, or otherwise, to be (or to have been) a common law
employee of the Employer shall not be an Eligible Employee, unless and until
(and only to the extent) the Plan Administrator provides otherwise.

 

1.17 Eligible Expense. “Eligible Expense” means an expense that is incurred
during a Coverage Period (but not prior to the date benefits commence under the
Program), which is eligible for reimbursement under the terms of the Program and
any Component Plan and not otherwise reimbursed to the Participant by any means
whatsoever.

 

1.18 Employee. “Employee” means any person who is employed by an Employer as a
common law employee and any leased employee within the meaning of Code section
414(n)(2). The term “Employee” shall not mean an independent contractor.

 

1.19 Employer. “Employer” means the Company and any Affiliate that by resolution
of the Company’s Board of Directors and with the approval of such Affiliate has
elected or elects to adopt the Program. Each Employer agrees to be bound by such
terms and conditions relating to the Program as the Board may reasonably
require.

 

1.20 ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and all regulations promulgated pursuant thereto.

 

1.21 FMLA. “FMLA” means the Family and Medical Leave Act of 1993, as amended,
and all regulations promulgated pursuant thereto.

 

1.22 Participant. “Participant” means any Eligible Employee who becomes enrolled
in the Program pursuant to Section 2.

 

1.23 Plan Administrator. “Plan Administrator” means the person or entity
authorized to administer the Program pursuant to Section 5.1.

 

1.24 Plan Year. “Plan Year” means the calendar year.

 

1.25 Premium Expense. “Premium Expense” means the Participant’s cost for
benefits described in Section 4.1, as determined from time to time by the
Company. The Premium Expense for a particular benefit is normally set for a Plan
Year. However, the Premium Expense for health coverage provided by an
independent third party shall be automatically adjusted to reflect a mid-Plan
Year benefit cost increase or decrease.

 

1.26 Program. “Program” means the SAFECO Flexible Benefits Program as amended
from time to time.

 

7



--------------------------------------------------------------------------------

1.27 Request for Reimbursement. “Request for Reimbursement” means the form
provided by the Plan Administrator for Participants to claim reimbursement under
a Component Plan.

 

1.28 Salary Redirection. “Salary Redirection” means the amount by which a
Participant’s Compensation shall be reduced pursuant to Section 3.1 and an
Annual Enrollment Election, with the understanding that the Employer will
contribute such amount to the Program on behalf of the Participant for the
purchase of benefits.

 

1.29 Salary Redirection Agreement. “Salary Redirection Agreement” means an
agreement between a Participant and an Employer under which the Participant
agrees to reduce his or her Compensation or to forgo increases in such
Compensation and to have such amounts contributed by the Employer to the Program
on the Participant’s behalf. The agreement shall apply only to Compensation that
has not been actually or constructively received by the Participant as of the
date of the agreement (after taking the Program and Code section 125 into
account) and subsequently does not become currently available to the
Participant.

 

1.30 USERRA. “USERRA” means the Uniformed Services Employment and Reemployment
Rights Act of 1994, as amended, and all regulations promulgated pursuant
thereto.

 

8



--------------------------------------------------------------------------------

SECTION 2

PARTICIPATION

 

2.1 Annual Enrollment. Each Eligible Employee may enroll in the Program by
completing an Annual Enrollment Election provided by the Plan Administrator
during the Election Period, effective for the next Coverage Period commencing
after the Election Period. An Eligible Employee must complete a new Annual
Enrollment Election during the Election Period preceding each Plan Year during
which he or she wishes to participate in the Program.

 

The Annual Enrollment Election shall include a Salary Redirection Agreement and
shall designate the benefits elected. The election made shall be irrevocable
until the end of the applicable Coverage Period unless the Participant is
entitled to change his or her election pursuant to Section 4.3, the Participant
is entitled to a special enrollment period under Section 2.3, or all or part of
the election is automatically terminated due to a change of employment status
under Section 2.4.

 

Except with respect to coverage under a Component Plan, after the expiration of
the first Coverage Period of participation, a Participant shall be deemed to
have completed a new Annual Enrollment Election and entered into a new Salary
Redirection Agreement containing the same terms as the Participant’s most
recently executed Annual Enrollment Election for each succeeding Coverage
Period, unless the Participant completes a new Annual Enrollment Election during
an Election Period that changes the benefits elected. Coverage under a Component
Plan shall be only available if the Participant completes an Annual Enrollment
Election and affirmatively elects such coverage.

 

2.2 Newly Eligible Employees. An individual who becomes an Eligible Employee
during a Plan Year may elect to participate in the Program.

 

The Annual Enrollment Election must be completed within 30 days of the date on
which the individual becomes an Eligible Employee. Such an Employee shall
commence participation on the first day of the month following the date he or
she becomes an Eligible Employee for all group benefits coverage described in
Section 4.1.

 

2.3 Special Enrollment.

 

  (a) Loss of Other Coverage. An Eligible Employee who declined to participate
or to enroll an eligible Dependent in a health coverage option described in
Section 4.1(a) during the Election Period due to other health insurance coverage
may elect to enroll in a health coverage option described in Section 4.1(a) upon
loss of the other health coverage. If the other coverage was COBRA Continuation
Coverage, the loss must result from exhaustion of that COBRA coverage, or if the
other coverage was not COBRA Continuation Coverage, either the coverage must be
terminated as a result of loss of eligibility for the coverage or employer
contributions toward the coverage must be terminated. The term “loss of
eligibility” includes a loss of coverage as a result of legal separation,
divorce, termination of employment, or reduction in hours of employment, but
does not include any loss due to failure to pay premiums in a timely basis or
termination of coverage for cause. Application for enrollment must be made
within 30 days after loss of the other coverage.

 

9



--------------------------------------------------------------------------------

Enrollment is effective as of the date of the loss of coverage.

 

  (b) New Dependents. An Eligible Employee who declined to enroll in a health
coverage group benefit option described in Section 4.1(a) during a previous
enrollment period may enroll in a health coverage option described in Section
4.1(a) if he or she acquires a Dependent, as defined in the applicable plan,
through marriage, birth, adoption, or placement for adoption and submits a
completed Annual Enrollment Form to the Plan Administrator within (30) days of
the (i) the Participant’s marriage to the enrolling spouse or (ii) the birth,
adoption, or placement of a child.

 

A Participant may enroll an eligible Dependent in a health coverage option
described in Section 4.1(a) by submitting an Annual Enrollment Election within
30 days of acquiring the Dependent through marriage, birth, adoption, or
placement for adoption.

 

In the case of marriage, birth, adoption, or placement for adoption, health
coverage enrollment is effective the date of such marriage, birth, adoption, or
placement for adoption.

 

2.4 Suspension or Termination of Employment.

 

  (a) Termination of Employment. With the exception of retirement, in the event
a Participant terminates employment during a Plan Year, participation in the
Program shall terminate on the date on which the Participant terminates
employment. All contributions shall cease upon termination of employment. If the
Participant meets retirement eligibility, participation in the Program shall
terminate on the date on which the Participant terminates employment; however,
benefits under a particular coverage available under Section 4.1(a), (b) or (c)
may continue until the last day of the month in which the Participant terminates
as provided in the plan documents applicable to that coverage.

 

A Participant who is rehired within 30 days of termination and becomes an
Eligible Employee during the same Plan Year will have his or her participation
in the Program resume on the first day of the month following the date he or she
becomes an Eligible Employee. The elections that were in place on the
Participant’s employment termination date shall be automatically reinstated. A
reinstated Participant shall not be permitted to change benefit elections until
the next Election Period, unless he or she experiences a qualified status change
under Section 4.3. A Participant who is rehired later than 30 days following
termination or who becomes an Eligible Employee in a different Plan Year shall
be treated as a newly Eligible Employee and Section 2.2 shall apply.

 

  (b) Suspension of Participation. In the event a Participant ceases to be an
Eligible Employee, or ceases to have enough Compensation to cover the
agreed-upon Salary Redirection, but does not terminate employment or take a
leave of absence,

 

10



--------------------------------------------------------------------------------

       his or her participation in the Program shall be suspended and shall
terminate at the end of the Plan Year, if active participation is not reinstated
earlier. If the Employee again becomes an Eligible Employee, or has adequate
Compensation before the end of the Plan Year, his or her active participation in
the Program shall be reinstated and the most recent Annual Enrollment Election
shall again become effective, subject to any changes permitted pursuant to
Section 4.3.

 

If such an Employee again becomes an Eligible Employee, or has adequate
Compensation, after the end of the Plan Year, he or she may enroll in the
Program pursuant to Section 2.2.

 

During periods of suspended participation, no Salary Redirection contributions
shall be made pursuant to Section 3.1, and no benefits elected pursuant to
Section 4 shall be provided through the Program; however, benefits under a
particular coverage available under Section 4.1(a), (b) or (c) may continue for
a period of time as provided in the plan documents applicable to that coverage.

 

  (c) Leave of Absence.

 

  (1) Paid Leave. In the event a Participant takes a paid leave of absence,
including paid leave pursuant to FMLA or USERRA, but does not terminate
employment with an Employer, participation in the Program, including, without
limitation, Participant and Employer contributions pursuant to Sections 3.1 and
3.2 and benefits elected pursuant to Section 4, shall continue during such leave
of absence.

 

  (2) Unpaid Leave

 

  • Other Than FMLA or USERRA Leave. In the event a Participant takes an
approved, unpaid leave of absence that is not FMLA or USERRA leave, each elected
benefit shall continue during the unpaid leave and the Employer shall continue
to contribute to the Program in accordance with Section 3.2, provided the
Premium Expense (if any) for such benefits is paid by the Participant on an
post-tax basis on the same schedule as payments would be made if the Participant
were not on leave.

 

  • FMLA Leave. In the event a Participant takes an unpaid FMLA leave of
absence, each elected benefit shall continue during the unpaid leave to the
extent required by FMLA, and the Employer shall continue to contribute to the
Program in accordance with Section 3.2, provided the Premium Expense (if any)
for such benefits is paid by the Participant on an post-tax basis (or on a
pre-tax basis to the extent that payments are made from taxable Compensation
such as vacation days) on the same schedule as payments would be made if the
Participant were not on leave or under any other payment schedule permitted by
Labor Regulations 29 C.F.R. 825.210(c).

 

11



--------------------------------------------------------------------------------

  • USERRA Leave. In the event a Participant takes an unpaid USERRA leave,
elected benefit shall continue during the unpaid leave to the full extent
required by USERRA, and the Employer shall continue to contribute to the Program
in accordance with Section 3.2, provided the Premium Expense (if any) for such
benefits is paid by the Participant in a timely manner. The Participant on
unpaid USERRA leave shall pay the Premium Expense (if any) on the same schedule
as payments would be made if the Participant were not on leave. The Premium
Expense shall be paid on an after-tax basis during the unpaid USERRA leave.
Notwithstanding the foregoing, in the event the Participant takes USERRA leave
but does not terminate employment with the Employer, the Employer will pay all
Premium Expenses associated with elected health benefits outlined in sections
4.1(a)(1), (a)(2) and (a)(3) during the first six months of such leave provided,
however, that the Employer will not pay any amounts which represent Employee
contributions to the Medical Expense Reimbursement Plan outlined in section
4.1(b).

 

  (3) Return From Leave. Upon return from an unpaid leave of absence before the
end of the Plan Year in which the leave commenced, active participation in the
Program shall be reinstated and Salary Redirection contributions and benefits
shall resume according to the Participant’s most recent Annual Enrollment
Election, including any changes pursuant to Section 4.3. If a Participant
returns from an unpaid leave of absence after the end of the Plan Year in which
the leave began, the Participant shall be treated as a newly Eligible Employee
and Section 2.2 shall apply.

 

If the Participant does not immediately resume active employment at the
conclusion of a paid or unpaid leave of absence, the Participant shall no longer
be considered an Eligible Employee and the provisions of Section 2.4(a) shall
apply.

 

2.5 Leased Employees. A leased employee shall not be eligible to participate in
the Program.

 

12



--------------------------------------------------------------------------------

SECTION 3

CONTRIBUTIONS

 

3.1 Salary Redirection. If a Participant elects a benefit described in Section
4.1 pursuant to the applicable election procedure in Section 2, his or her
Compensation shall be reduced in an amount equal to his or her Salary
Redirection. Such amount shall be deducted ratably each pay period from the
Participant’s Compensation and applied to the Premium Expense and the
Participant’s cost for Component Plan benefits elected.

 

In the event the Premium Expense for health coverage provided by an independent
third party changes during a Plan Year, the Salary Redirection amount shall be
automatically adjusted to reflect the change in the Premium Expense.

 

A Participant’s Salary Redirection amount for any Plan Year shall not exceed the
maximum cost to the Participant for all benefits that may be elected under the
Program.

 

3.2 Employer Contributions. Prior to commencement of the Plan Year, the Company
shall determine the monthly amount, if any, to be contributed to the Program by
an Employer on behalf of each Participant, in addition to the Salary Redirection
amounts, during such Plan Year.

 

Employer contributions shall be made on behalf of all active Participants and
Participants on a paid leave of absence. No Employer contribution shall be made
on behalf of a Participant on an unpaid leave of absence unless the unpaid leave
of absence is a USERRA leave of less than six months. If the Participant is on
FMLA leave or another unpaid leave and pays his/her Premium Expense for their
coverage, then Employer contributions shall also be made for such benefits.

 

3.3 Application of Contributions. The Company shall credit Salary Redirection
amounts and Employer contributions, if any, to a bookkeeping account on behalf
of each Participant to pay for benefits elected under the Program. Salary
Redirection amounts shall be credited as soon as reasonably practical after each
payroll period.

 

3.4 Correction Procedures to Satisfy Discrimination Tests. If at any time during
a Plan Year the Plan Administrator determines that it is necessary to
prospectively reduce a Participant’s Salary Redirection or Employer contribution
or to treat an otherwise nontaxable benefit under the Program as a taxable
benefit to satisfy any nondiscrimination requirement or limitation on
contributions or benefits imposed by the Code, it shall have the authority to
reduce such contributions in such amounts and for the remainder of the Plan Year
or any lesser period of time, or report benefits as taxable benefits, to the
extent it deems necessary under the circumstances. In the event contributions
are reduced, the Plan Administrator shall reduce the Salary Redirection amounts
for each affected Participant in the order of the Salary Redirection amounts
elected beginning with the highest, and then shall reduce the Employer
contribution on behalf of each affected Participant in an equal amount. If
necessary to correct discrimination under a Component Plan, the Company may
first prospectively cease all contributions on behalf of affected Participants
to the Component Plan as of a specified date.

 

13



--------------------------------------------------------------------------------

SECTION 4

BENEFITS

 

4.1 Benefit Options. Each Participant shall elect to have the amount of his or
her Salary Redirection applied to coverage of the Participant and Participant’s
Dependents, if any, under the Company-sponsored group benefits plans set forth
below.

 

Amounts designated for a particular coverage shall be available only for that
coverage, and, if not paid for such coverage during the Plan Year, shall be
forfeited on the last day of the Plan Year.

 

The terms and conditions of the coverages offered are set forth in separate
documents. The insurer, contract number, or funding method of providing the
following group coverages may change from time to time. The group coverage and
contract as modified from time to time shall be incorporated herein by this
reference. However, the terms and conditions of any such group coverage shall be
determined solely from the plan documents applicable to the coverage and are not
affected by the terms of the Program. Such group coverages are affected by the
terms of the Program only to the extent of electing the coverages provided to a
Participant.

 

Cash pursuant to Section 4.1(d), group term life insurance coverage in excess of
$50,000 pursuant to Section 4.1(a)(4), optional and Dependent group term life
coverage, and coverage elected for a Domestic Partner who is not a Code Section
152 dependent of the Participant shall be reported as a taxable benefit. All
other benefits shall be reported as nontaxable benefits, subject to the
provisions of any Component Plan and any adjustment made pursuant to Section
3.4.

 

  (a) Group Benefits Plans. Each Participant may elect to have his or her Salary
Redirection Agreement applied to pay Premium Expenses for coverage of the
Participant and Participant’s Dependents, if any, under the Company-sponsored
group plans set forth below:

 

  (1) Medical Coverage. Each Participant may choose Employee only, Employee plus
spouse, Employee plus child(ren) or Employee plus family medical coverage under
one of the following options on a pre-tax basis, or may waive medical coverage
altogether:

 

  (A) the HMO plan(s) currently available through Safeco at the Participant’s
location; or

 

  (B) the self-insured PPO plan(s) currently available through Safeco at the
Participant’s location.

 

  (2) Dental Coverage. Each Participant may choose Employee only, Employee plus
spouse, Employee plus child(ren) or Employee plus family dental coverage under
the self-insured plan(s) currently available through Safeco at the Participant’s
location on a pre-tax basis, or may waive coverage altogether.

 

14



--------------------------------------------------------------------------------

  (3) Vision Coverage. Each Participant may choose Employee only, Employee plus
spouse, Employee plus child(ren) or Employee plus family vision coverage under
the self-insured plan(s) currently available through Safeco at the Participant’s
location on a pre-tax basis, or may waive coverage altogether.

 

  (4) Group Term Life Insurance. Each Participant will automatically receive
employee group term life insurance coverage equal to the amount set forth in the
plan documents applicable to the coverage, without Premium Expense. Each
Participant may choose additional optional Employee group term life insurance
coverage on a post-tax basis. Each Participant may also choose optional
Dependent group term life coverage on a post-tax basis.

 

  (5) Accidental Death and Dismemberment. Each Participant may choose optional
accidental death and dismemberment coverage on a post-tax basis for either
themselves or themselves and their Dependents.

 

  (6) Long-Term Disability. Each Participant may choose optional long-term
disability coverage equal to the amount set forth in the plan documents
applicable to the coverage on a post-tax basis.

 

  (b) Medical Expense Reimbursement Plan. Each Participant may choose
reimbursement of eligible medical expenses as provided under a Component Plan.

 

  (c) Dependent Care Reimbursement Plan. Each Participant may choose
reimbursement of dependent care expenses as provided under a Component Plan.

 

  (d) Cash Benefit. If a Participant chooses to waive coverage altogether under
(a)(1) or (a)(2) above, he or she will receive cash each pay period in
approximately equal installments throughout the Coverage Period equal to the
amount determined by the Plan Administrator prior to the beginning of each Plan
Year.

 

  (e) Vacation Benefit. Each Participant with less than 20 years of service as
of December 31, 2004 may choose to purchase additional vacation hours in units
equal to 7.75 hours on a pre-tax basis. The maximum annual purchase is 2 units
or 15.5 hours. The price of each Vacation Benefit unit is based on the
Participant’s base annual salary at the time of his or her Annual Enrollment
Election. Vacation Benefits may not be paid from the Plan until all regular
vacation accruals outside of the Plan have been used. Requests for Vacation
Benefits must be made through the Employer’s FOCUS system.

 

15



--------------------------------------------------------------------------------

4.2 Benefits Election. Subject to the conditions and limitations of the Program
and any Component Plan, a Participant shall make an Annual Enrollment Election
that consists of a combination of options having a value equal to the total
Salary Redirection made on his or her behalf during the Plan Year. Options
specified in Section 4.1 shall be assigned individual premiums. The
reimbursement plan options pursuant to Section 4.1(b) and (c) shall have a value
equal to the dollar amount elected by a Participant.

 

A Participant shall specify the portion of his or her account for a Plan Year
that shall be designated for each option, subject to any mandatory coverages.
Amounts designated for a particular option shall be available only for that
option and if not spent for such option during the Plan Year shall be forfeited.
Any forfeited amount shall be used to pay administrative expenses, and any
balance remaining thereafter shall be used in any manner permitted by Code
section 125. Notwithstanding the provisions of this paragraph to the contrary,
in the event of a Participant’s termination of employment, any credited but
unused Vacation Benefits must be cashed out and paid to the Participant to the
extent required by applicable law.

 

Reimbursement of an Eligible Expense pursuant to a Component Plan shall be
deemed a benefit for a particular Coverage Period if the Eligible Expense is
incurred during such Coverage Period and a Request for Reimbursement of the
Eligible Expense is submitted within the required time.

 

4.3 Change of Election.

 

  (a) A Participant may change his or her actual or deemed election under the
Program upon the occurrence of a Change in Status, but only if such change or
termination is made on account of and corresponds with a Change in Status that
affects eligibility for coverage under a plan of the Employer or a plan of the
spouse’s or Dependent’s employer (referred to as the general consistency
requirement). A Change in Status that affects eligibility for coverage under a
plan of the Employer or a plan of the spouse’s or Dependent’s employer includes
a Change in Status that results in an increase or decrease in the number of an
Employee’s family members (i.e., a spouse and/or Dependents) who may benefit
from the coverage.

 

The Plan Administrator (in its sole discretion), on a uniform and
nondiscriminatory basis, shall determine, based on prevailing IRS guidance,
whether a requested change is on account of and corresponds with a Change in
Status. Assuming that the general consistency requirement is satisfied, a
requested change must also satisfy one of the following specific consistency
requirements for a Participant to be able to alter his or her election based on
the specified Change in Status:

 

  (1)

Loss of Dependent Eligibility. For a Change in Status involving a Participant’s
divorce, annulment, or legal separation from a spouse, the death of a Dependent,
or a Dependent ceasing to satisfy the eligibility requirements for coverage, a
Participant may only elect to cancel health

 

16



--------------------------------------------------------------------------------

 

insurance coverage for the spouse involved in the divorce, annulment, or legal
separation, the deceased Dependent, or the Dependent that ceased to satisfy the
eligibility requirements. Canceling coverage for any other individual under
these circumstances would fail to correspond with that Change in Status.
Notwithstanding the foregoing, if the Participant or the Participant’s Dependent
(but not ex-spouse) becomes eligible for COBRA (or similar health plan
continuation coverage under state law) under the Program, the Participant may
increase his or her election to pay for such coverage.

 

  (2) Gain of Coverage Eligibility Under Another Employer’s Plan. For a Change
in Status in which a Participant or a Participant’s Dependent gains eligibility
for coverage under another employer’s cafeteria plan (or another employer’s
qualified benefit plan) as a result of a change in marital status or a change in
employment status, a Participant may elect to cease or decrease coverage for
that individual only if coverage for that individual becomes effective or is
increased under the other employer’s plan.

 

  (3) Dependent Care Expense Reimbursement Benefits. With respect to the
Dependent Care Reimbursement Plan, a Participant may change or terminate his or
her election if such change or termination is made on account of and corresponds
with a Change in Status that affects eligibility for coverage under an
employer’s plan or when due to a change in the cost of dependent care or change
in the provider of dependent care services.

 

  (4) Group Term Life, Disability and Accidental Death and Dismemberment. For a
Change in Status involving a Participant’s legal marital status or the
employment status of a Participant’s Dependent (disregarding the requirement
that the event cause a loss or gain of eligibility), a Participant may elect
either to increase or to decrease group term life insurance, disability income
and accidental death and dismemberment coverage offered under the Program.

 

  (b) HIPAA Special Enrollment Rights (Applies Only to Medical Coverage). If a
Participant or a Participant’s Dependent is entitled to special enrollment
rights under a group health plan, as required by Code section 9801(f), then the
Participant may revoke a prior election for health or accident coverage and make
a new election (including salary redirection election), provided that the
election corresponds with such special enrollment right. A special enrollment
right may arise if medical coverage was declined for the Employee or Dependent
under the group health plan because of outside medical coverage and eligibility
for such coverage is subsequently lost due to legal separation, divorce, death,
termination of employment, reduction in hours, or exhaustion of the maximum
COBRA period, or if a new Dependent is acquired as a result of marriage, birth,
adoption, or placement for adoption. For purposes of this provision, (1) an
election to add previously eligible Dependents as a result of the acquisition of
a new spouse or dependent child shall be considered to be consistent with the
special enrollment right; and (2) a HIPAA special enrollment election
attributable to the birth or adoption of a new dependent child may, subject to
the provisions of the underlying group health plan, be effective retroactively
(up to thirty (30) days).

 

17



--------------------------------------------------------------------------------

  (c) Certain Judgments, Decrees, and Orders (Applies Only to Premium Expense
Benefits That Provide Accident or Health Coverage and to Medical Expense
Reimbursement Plan Benefits). A Participant may change an election to provide or
cancel health coverage for the Participant’s child in accordance with a
judgment, decree, court order, or change in legal custody (“Order”) resulting
from a divorce, annulment, or legal separation from a spouse. If so, the
Participant may: (1) change his or her election to provide coverage for the
dependent child (provided that the Order requires the Participant to provide
coverage); or (2) change his or her election to revoke coverage for the
dependent child if the Order requires that another individual (including the
Participant’s spouse or former spouse) provide coverage under that individual’s
plan. A Participant may cancel coverage only to the extent the Participant’s
child is actually enrolled in a benefit plan or policy(ies) elsewhere.

 

  (d) Medicare and Medicaid (Applied Only to Premium Expense Benefits That
Provide Accident or Health Coverage and to medical Expense Reimbursement Plan
Benefits). A Participant may elect to prospectively reduce or cancel health
coverage for the Participant or Dependent who becomes entitled to coverage under
Medicare or under Medicaid although coverage under the Medical Expense
Reimbursement Plan may only be canceled. A Participant may elect to enroll in
health coverage, and/or enroll his or her Dependent in health coverage, due to a
loss of eligibility for Medicare or Medicaid by such individual or individuals.

 

  (e) Change in Cost (Applies Only to Premium Expense Benefits That Provide
Accident or Health Coverage and to Dependent Care Reimbursement Plan Benefits,
as Limited Below).

 

  (1) Automatic Increase or Decrease for Insignificant Cost Changes. If the cost
of a benefit plan or policy increases or decreases during a Plan Year by an
insignificant amount, then the Premium Expense under each affected Participant’s
election shall be prospectively increased or decreased to reflect such change.
The Plan Administrator, on a reasonable and consistent basis, will automatically
effectuate this prospective increase or decrease in affected employees’ elective
contributions in accordance with such cost changes.

 

  (2) Significant Cost Increase or Decrease. If a Participant elects Premium
Expenses for a health coverage and the Plan Administrator determines that the
insurer significantly increased or decreased the cost of coverage during the
Coverage Period, or that the premiums charged to a Participant are significantly
increased or decreased, the Participant may make a corresponding prospective
increase or decrease in his or her contributions, or revoke his or her election,
and, in lieu thereof, receive coverage under another Program option that
provides similar coverage.

 

18



--------------------------------------------------------------------------------

  (3) Limitation on Change in Cost Provisions for Dependent Care Reimbursement
Plan. The above “Change in Cost” provisions apply to the Dependent Care
Reimbursement Plan only if the cost change is imposed by a dependent care
provider who is not a “relative” of the employee by blood or marriage (as that
term is defined in IRS Reg. Section 1.125-4(f)(2)(iii) or other IRS guidance).

 

  (f) Change in Coverage (Applies Only to Premium Expense Benefits That Provide
Accident or Health Coverage and to Dependent Care Reimbursement Plan Benefits).

 

  (1) Significant Curtailment. If the Plan Administrator determines that a
Participant’s Company-sponsored coverage under the Program is significantly
curtailed, the Participant may revoke his or her election under the Program. In
that case, each affected Participant may prospectively elect coverage under
another benefit plan or policy option that provides similar coverage. Coverage
under a health plan is deemed “significantly curtailed” only if there is an
overall reduction in coverage provided to Participants under the Program so as
to constitute a loss in coverage. A “loss in coverage” means a complete loss of
coverage under the benefits package option or other coverage option. If there is
a significant curtailment that is not a loss of coverage, the Participant may
elect similar coverage under another benefit option but cannot cancel coverage
even if no similar coverage option is available.

 

  (2) Significant Addition or Elimination of Benefits Package Option Providing
Similar Coverage. If during a Plan Year the Program adds or eliminates a benefit
plan or policy, an affected Participant may elect a newly added option or elect
another benefit plan or policy (where a Program option has been eliminated), and
may do so prospectively on a pre-tax basis by making corresponding election
changes with respect to coverage under another benefit plan or policy option
that provides “similar coverage.” Any additional option must constitute a
“significant improvement” in coverage under prevailing IRS guidance.

 

  (3) Change in Coverage of Dependent Under Plan of Dependent’s or Former
Spouse’s Employer. A Participant may make a prospective election change that is
on account of and corresponds with a change made under a plan (including the
Program, a different employer’s plan, or an educational or governmental plan) of
the Dependent’s or former spouse’s employer, so long as (a) the cafeteria plan
or qualified benefits plan of the Dependent’s or former spouse’s employer
permits its participants to make an election change that would be permitted
under the proposed or final IRS regulations (as reflected in this Section 4.3);
or (b) the Program permits Participants to make an election for a Plan Year
period of coverage that is different from the plan year period of coverage under
the other cafeteria plan or qualified benefits plan. The Plan Administrator
shall determine, based on prevailing IRS guidance, whether a requested change is
on account of and corresponds with a change made under the plan of the
Dependent’s or former spouse’s employer.

 

19



--------------------------------------------------------------------------------

  (g) FMLA. A participant may change his or her election under the Program upon
an FMLA leave in accordance with Section 2.4(c)(2)

 

  (h) Election Period. For election changes other than changes in health
coverage, the election change shall become effective for the first of the month
following receipt and processing of the election change request by the Plan
Administrator. An election change request must be submitted to the Plan
Administrator within (30) days after the applicable event allowing the change
occurs.

 

For changes in health coverage, the change shall be effective as of the date
described in the plan documents applicable to the elected health coverage. An
election change request must be submitted to the Plan Administrator within 30
days after the applicable event allowing the change occurs.

 

Notwithstanding the foregoing, in the event a Participant acquires a Dependent
child due to birth, adoption, or placement for adoption pursuant to a HIPAA
special enrollment right, and the Participant is covered under either: (1) an
insured medical coverage available through Section 4.1(a)(1) where the contract
has been written for delivery in Washington State or (2) one of the self-insured
medical coverages currently available through Safeco, and the Participant
desires to add the newborn, newly adopted, or newly placed for adoption child to
such coverage, an election change may be submitted within 30 days of the birth,
adoption, or placement for adoption. Coverage shall be retroactive to the date
of birth, adoption, or placement for adoption.

 

4.4 Payment of Premiums. The Company shall forward premiums as soon as
administratively feasible to the appropriate Plan Administrator, insurance
carrier, health maintenance organization, or funding vehicle for elected
coverages.

 

Eligible Expenses shall be reimbursed as soon as practical following receipt of
a Request for Reimbursement, subject to the terms of the Component Plan. An
Eligible Expense shall be reimbursable pursuant to the terms of the Program and
a Component Plan only during the Coverage Period in which it is incurred;
provided that an Eligible Expense incurred during a Coverage Period may be
reimbursed if a Request for Reimbursement of the expense is submitted within the
following time periods:

 

  (a) for reimbursements from the Dependent Care Reimbursement Plan, on or
before the March 31 following the end of the Plan Year; and

 

  (b) for reimbursements from the Medical Expense Reimbursement Plan, on or
before the March 31 following the end of the Coverage Period.

 

If the Plan Administrator denies (in whole or in part) a Participant’s Request
for Reimbursement, the Participant may appeal such denial as provided in Section
5.9.

 

20



--------------------------------------------------------------------------------

4.5 Maximum Disbursement. Except as otherwise provided in a Component Plan,
disbursements for an option under Section 4.1 shall never exceed the portion of
the Participant’s account balance that is designated for such option.

 

21



--------------------------------------------------------------------------------

SECTION 5

ADMINISTRATION

 

5.1 Plan Administration. The Company shall be the Plan Administrator of the
Program. The Company can delegate plan administration to an outside service
provider. The Corporate Compensation and Benefits Department of the Company
shall supervise the operation of the Program. It is intended that the Plan
satisfy all applicable requirements of the Code and ERISA (ERISA applies to the
Medical Expense Reimbursement Plan component only). The Program shall be
construed and administered accordingly.

 

5.2 Duties and Authority of Plan Administrator.

 

  (a) Administrative Duties. The Plan Administrator shall administer the Program
in a nondiscriminatory manner for the exclusive benefit of Participants and
their beneficiaries. The Plan Administrator shall perform all such duties as are
necessary to supervise the administration of the Program and to control its
operation in accordance with the terms thereof, including, but not limited to,
the following:

 

  (1) make and enforce such rules and regulations as the Plan Administrator
deems necessary or proper for the efficient administration of the Program;

 

  (2) interpret the provisions of the Program and determine any question arising
under the Program, or in connection with the administration or operation
thereof;

 

  (3) determine all considerations affecting the eligibility of any Employee to
be or become a Participant;

 

  (4) determine eligibility for and amount of benefits for any Participant;

 

  (5) authorize and direct all disbursements of benefits under the Program;

 

  (6) employ and engage such persons, counsel, and agents and obtain such
administrative, clerical, medical, legal, audit, and actuarial services as it
may deem necessary in carrying out the provisions of the Program; and

 

  (7) delegate and allocate specific responsibilities, obligations, and duties
imposed by the Program, to one or more Employees, officers, or such other
persons as the Plan Administrator deems appropriate.

 

  (b) General Authority. The Plan Administrator shall have all powers necessary
or appropriate to carry out its duties, including the discretionary authority to
interpret the provisions of the Program and the facts and circumstances of
claims for benefits. Any interpretation or construction of or action by the Plan
Administrator with respect to the Program and its administration shall be
conclusive and binding on any and all parties and persons affected hereby.

 

5.3 Forms. All elections and other communications (including telephonic,
written, and/or electronic versions) from any Participant or other person to the
Plan Administrator required or permitted under the Program shall be in the form
prescribed from time to time by the Plan Administrator, shall be mailed by
first-class mail or delivered (including delivery by facsimile transmission,
telex, telegram, inter-office mail, or online) to the location specified by the
Plan Administrator, and shall be deemed to have been given and delivered only
upon actual receipt thereof. Each Participant shall file via an Annual
Enrollment Election such pertinent information as the Plan Administrator may
specify.

 

22



--------------------------------------------------------------------------------

5.4 Examination of Documents. The Plan Administrator shall make available to
each Participant such documents and records as pertain to the Participant, for
examination at reasonable times during normal business hours.

 

5.5 Participant Accounts. The Plan Administrator shall maintain a Company
bookkeeping account or accounts on behalf of each Participant showing the fiscal
transactions of the Program, with respect to each Participant.

 

5.6 No Assets. Except as specifically required to the contrary pursuant to the
terms and conditions of one or more Company-sponsored trusts, no assets shall be
segregated for the purpose of providing benefits under the Program, and all
benefits shall be payable solely from the Company’s general assets. A
Participant has only an unsecured contract right to receive payments under the
terms of the Program.

 

Any contributions pursuant to Section 3 are held by the Company and remain
available to the Company’s general creditors. Participant accounts are a
recordkeeping device, and any funds in such accounts are general assets of the
Company. No interest shall be credited to any Participant’s account.

 

5.7 Reports. The Plan Administrator shall file or cause to be filed all annual
reports, returns, and financial or other statements required by any federal or
state statute, agency, or authority within the time prescribed by law or
regulation for filing said documents; and to furnish such reports, statements,
or other documents to such Participants and beneficiaries as required by federal
or state statute or regulation, within the time prescribed for furnishing such
documents.

 

5.8 Expenses. All expenses incurred in connection with administration of the
Program shall be paid by the Company, except to the extent provided otherwise by
any applicable trust agreement.

 

5.9 Claim Procedure.

 

  (a) Claim Submission and Review. Claims for benefits under Component Plans
must be made in writing to the Contract Administrator. The Contract
Administrator may prescribe a form or forms for filing claims under a Component
Plan, and if it does so, a claim will not be deemed properly filed unless such
form is used, but the Contract Administrator shall provide a copy of such form
to any person whose claim for benefits is improper solely for this reason.
Claims that are properly filed will be reviewed by the Contract Administrator,
which will make its decision with respect to such claim and notify the claimant
(the “Claimant”) in writing of the decision within 90 days (30 days in the case
of a claim related to medical expense reimbursement benefits) after the Contract
Administrator’s receipt of the claim, provided that the 90-day period (30-day
period in the case of a claim related to medical expense reimbursement benefits)
can be extended for up to an additional 90 days (15 days in the case of a claim
related to medical expense reimbursement benefits) if the Contract Administrator
(1) determines that the extension is

 

23



--------------------------------------------------------------------------------

necessary due to matters beyond the control of the Program or Component Plan,
and (2) notifies the Claimant in writing, prior to the expiration of the
original 90-day period (30-day period in the case of a claim related to medical
expense reimbursement benefits), of the extension, the reasons therefor, and the
date by which the Contract Administrator expects to make a decision. If an
extension is necessary due to a failure by the Claimant to submit the
information necessary to decide the claim, the notice of extension shall
specifically describe the required information, and the Claimant shall be
afforded at least 45 days from receipt of the notice within which to provide the
specified information. Claims related to medical expense reimbursement benefits
shall be subject to such additional procedures as are specified in 29 C.F.R.
2560.503-1 for post-service claims under group health plans.

 

  (b) Notice of Denial. Anytime a claim for benefits is wholly or partially
denied, the written response to the Claimant shall include:

 

  • The specific reasons for the denial;

 

  • Reference to the specific Program or Component Plan provisions on which the
denial is based;

 

  • A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation why such material or
information is necessary;

 

  • A description of the Program’s claim appeal procedure (and the time limits
applicable thereto), as set forth in subsection (c) immediately below,
including, in the case of a claim for medical reimbursement benefits, a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse determination (i.e., a denial) on appeal; and

 

  • In the case of a denial related to medical expense reimbursement benefits:

 

  (1) if an internal rule, guideline, protocol or other similar criterion was
relied upon in deciding to deny the claim, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such a rule, guideline,
protocol or similar criterion was relied upon in deciding to deny the claim and
that a copy of such rule, guideline, protocol or other criterion will be
provided free of charge to the Claimant upon request; or

 

  (2) if the denial is based on a medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment supporting the denial, applying the terms of the Program or Component
Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

 

  (c) Appealing Denied Claims. If a claim related to medical expense
reimbursement benefits or dependent care expense reimbursement benefits is
denied in whole or in part, the Claimant may appeal such denial by filing a
written appeal with the Senior Vice President, Corporate Human Resources (the
“Vice President”) within 60 days (180 days in the case of a claim related to
medical expense reimbursement benefits) of receiving written notice that the
claim has been denied. Such written request for appeal should include:

 

25



--------------------------------------------------------------------------------

  • A statement of the grounds on which the appeal is based;

 

  • Reference to the specific provisions in the Program or Component Plan
document which support the claim;

 

  • The reason or argument why the Claimant believes the claim should be granted
and evidence supporting each reason or argument; and

 

  • Any other relevant documents, comments, records or other information that
the Claimant wishes to include.

 

The Claimant will be provided, upon request and free of charge, reasonable
access to, and copies of documents, records and other information relevant
(within the meaning of 20 C.F.R. 2560.503-1(m)(8)) to his or her claim.

 

  (d) Review of Appealed Claim. Any appeal will be considered by the Vice
President, who will make his or her decision with respect thereto, and notify
the Claimant in writing of the decision, within 60 days after the Vice
President’s receipt of the written appeal; provided that with respect to appeals
related to dependent care expense reimbursement benefits, the 60-day period can
be extended for up to an additional 60 days if the Vice President determines
that special circumstances require an extension of time to process the appeal
and the Claimant is notified in writing of the extension, and the reasons
therefore, prior to the commencement of the extension. Appeals related to
medical expense reimbursement benefits shall be subject to such additional
procedures as are specified in 29 C.F.R. 2560.503-1 for the review of
post-service claim denials under group health plans.

 

In considering any appeal, the Vice President (1) will take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial determination, and (2) will not afford deference to
the Contract Administrator’s initial denial.

 

  (e) Denial of Appeal. In the event the claim is denied on appeal, the written
denial will include:

 

  • The specific reason or reasons for the denial;

 

  • Reference to the specific Program or Component Plan provisions on which the
denial is based;

 

  • In the case of a denial related to medical expense reimbursement benefits, a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant (within the meaning of 29 C.F.R. 2560.503-1(m)(8)) to his
or her claim;

 

  • In the case of a denial related to medical expense reimbursement benefits, a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA; and

 

  • In the case of a denial related to medical expense reimbursement benefits:

 

26



--------------------------------------------------------------------------------

  (1) if an internal rule, guideline, protocol or other similar criterion was
relied upon in deciding to deny the claim, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such a rule, guideline,
protocol or similar criterion was relied upon in deciding to deny the claim and
that a copy of such rule, guideline, protocol or other criterion will be
provided free of charge to the Claimant upon request;

 

  (2) if the denial is based on a medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment supporting the denial, applying the terms of the Program or Component
Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

 

  (3) the following statement: “You and your Plan may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
or your State insurance regulatory agency.”

 

  (f) Statute of Limitation and Standard of Review. A Claimant may not bring an
action under Section 502(a) of ERISA or otherwise with respect to his or her
claim until he or she has exhausted the foregoing procedure. Any such action
must be filed in a court of competent jurisdiction within 180 days after the
date on which the Claimant receives the Vice President’s written denial of the
Claimant’s claim on appeal or it shall be forever barred. Any further review,
judicial or otherwise, of the Vice President’s decision on the Claimant’s claim
will be limited to whether, in the particular instance, the Vice President
abused his or her discretion. In no event will such further review, judicial or
otherwise, be on a de novo basis, as the Vice President has discretionary
authority to determine eligibility for benefits and to construe and interpret
the terms of the Program and any Component Plan to the extent necessary to make
benefit determinations.

 

  (g) Claim Procedures for Group Benefits. Claims and reimbursements for
benefits described in Section 4.1(a) shall be administered in accordance with
the claims procedures for such benefits as set forth in the plan documents or
summary plan description for such benefits.

 

5.10 Bonding and Insurance. To the extent required by law with respect to
benefits subject to ERISA, every fiduciary of the Program or Component Plan and
every person handling funds of the Program or Component Plan shall be bonded.
The Plan Administrator shall take such steps as are necessary to ensure
compliance with applicable bonding requirements. The Plan Administrator may
apply for and obtain fiduciary liability insurance insuring the Program and
Component Plans against damages by reason of breach of fiduciary responsibility
at the Program’s expense and insuring each fiduciary against liability to the
extent permissible by law at the Company’s expense.

 

26



--------------------------------------------------------------------------------

SECTION 6

AMENDMENT OR TERMINATION

 

6.1 Amendment or Termination. The Company establishes the Program with the
intention that it will be maintained indefinitely. However, the Company reserves
the right at any time and from time to time to amend any or all provisions of
the Program and Component Plans or terminate the Program or any Component Plan
and/or any contributions thereunder, in whole or in part, for any reason and
without the consent of any person and without any liability to any person for
such amendment or termination of the Program, provided that the payment of
claims that are incurred prior to the time of such amendment or termination of
the Program shall not be adversely affected. Any amendment or termination shall
be made in writing, adopted by (a) the Compensation Committee of the Board, if
it finds that the amendment will not significantly increase or decrease costs or
benefits, or (b) the Board at any time. Adoption of any amendment will be
evidenced by a certified copy of the Compensation Committee or Board resolution
authorizing such action. Nothing in the Program or any Component Plan shall be
construed to require continuation of the Program or any Component Plan with
respect to existing or future Participants or beneficiaries.

 

In the event the Program or a Component Plan is terminated, no further Employer
contributions or Salary Redirection with respect to the Program or the Component
Plan, whichever applies, shall be made.

 

Amounts designated for Premium Expenses shall be applied to pay Premium Expenses
for the remainder of the Plan Year in which termination of the Program occurs,
or until such amount is reduced to zero if earlier.

 

Amounts designated for the Dependent Care Reimbursement Plan shall be used to
reimburse Eligible Expenses under that plan that are incurred during the
remainder of the Plan Year in which termination of the Program occurs or until
the balance is reduced to zero if earlier. Eligible Expenses shall be reimbursed
under the Dependent Care Reimbursement Plan following termination of the
Program, provided the claim was incurred while the Participant was actively
participating in the Dependent Care Reimbursement Plan and that a Request for
Reimbursement is submitted on or before the March 31 after the end of the Plan
Year in which termination of the Program occurs.

 

Medical Expense Reimbursement Plan coverage shall provide reimbursement of
Eligible Expenses that are incurred prior to the date of termination of the
Program. Eligible Expenses shall be reimbursed under the Medical Expense
Reimbursement Plan following termination of the Program, provided the claim was
incurred while the Participant was actively participating in the Medical Expense
Reimbursement Plan and that a Request for Reimbursement is submitted on or
before the March 31 after the end of the Plan Year in which termination of the
Program occurs.

 

Amounts credited as Vacation Benefits shall be applied to pay a Participant for
vacation hours in accordance with Section 4.1(e) and for the remainder of the
Plan Year in which termination of the Program occurs, or until such amount is
reduced to zero if earlier.

 

6.2 Program for Exclusive Purpose of Providing Benefits to Participants. The
Program has been established and shall be administered solely in the interests
of Participants and for the exclusive purpose of providing benefits to
Participants and other covered individuals and defraying the reasonable expense
of administering the Program.

 

27



--------------------------------------------------------------------------------

SECTION 7

GENERAL PROVISIONS

 

7.1 Plan Interpretation. This document and all appendices and amendments,
including the Component Plan documents, set forth the provisions of the Program.
The Program shall be read in its entirety and not severed except as provided in
Section 7.7.

 

7.2 No Additional Rights. No person shall have any rights under the Program,
except as and only to the extent expressly provided for in the Program. Neither
the establishment nor amendment of the Program, nor the creation of any fund or
account, nor the payment of benefits, nor any action of an Employer or the Plan
Administrator shall be held or construed to confer on any person any right to be
continued as an Employee, nor, upon dismissal, any right or interest in any
account or fund other than as herein provided. Each Employer expressly reserves
the right to discharge any Employee at any time.

 

7.3 Other Salary-Related Plans. It is intended that any other salary-related
Employee benefit plans that are maintained or sponsored by the Employer shall
not be affected by the Program. Any contributions or benefits under such other
plans with respect to a Participant shall, to the extent permitted by law and
applicable plan documents, be based on his or her Compensation from the
Employer.

 

7.4 Representations. The Employer does not represent or guarantee that any
particular federal or state income, payroll, personal property, Social Security,
or other tax consequences will result from participation in the Program. A
Participant should consult with professional tax advisors to determine the tax
consequences of his or her participation.

 

7.5 Notice. All notices, statements, reports, and other communications from the
Company to any Employee or other person required or permitted under the Program
and Component Plans shall be deemed to have been duly given when delivered to
(including delivery by facsimile transmission, telex, telegram, inter-office
mail, or online), or when mailed by first-class mail, postage prepaid, and
addressed to, such Employee or other person at his or her address last appearing
on the Employer’s records.

 

7.6 Masculine and Feminine, Singular and Plural. Whenever used herein, a pronoun
shall include the opposite gender, the singular shall include the plural, and
the plural shall include the singular, whenever the context shall plainly so
require.

 

7.7 Severability. If any provision of the Program is held illegal or invalid for
any reason, such determination shall not affect the remaining provisions of the
Program, which shall be construed as if the illegal or invalid provisions had
never been included.

 

7.8 Governing Law. The Program shall be construed in accordance with applicable
federal law and the laws of the State of Washington.

 

7.9 Disclosure to Participants. Each Participant shall be advised of the general
provisions of the Program and, upon written request addressed to the Plan
Administrator, shall be furnished any information requested regarding the
Participant’s status, rights, and privileges under the Program as may be
required by law.

 

28



--------------------------------------------------------------------------------

7.10 Accounting Period. The accounting period for the Program shall be the Plan
Year.

 

7.11 Facility of Payment. In the event any benefit under the Program shall be
payable to a person who is under legal disability or is in any way incapacitated
so as to be unable to manage his or her financial affairs, the Plan
Administrator may direct payment of such benefit to a duly appointed guardian or
other legal representative of such person, or in the absence of a guardian or
legal representative, to a custodian for such person under the Uniform Gifts to
Minors Act or to any relative of such person by blood or marriage, for such
person’s benefit. Any payment made in good faith pursuant to this provision
shall fully discharge the Employer and the Program of any liability to the
extent of such payment.

 

7.12 Correction of Errors. In the event an incorrect amount is paid to or on
behalf of a Participant or beneficiary, any remaining payments may be adjusted
to correct the error. The Plan Administrator may take such other action it deems
necessary and equitable to correct any such error.

 

7.13 Non-alienation of Benefits. No benefit, right, or interest of any person
hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance charge, seizure, or attachment by legal,
equitable, or other process, or be liable for or subject to the debts,
liabilities, or other obligations of such person, except as otherwise required
by law.

 

7.14 Counting of Days. Any period of time described in the Program as a number
of days shall mean the corresponding number of consecutive days, unless the
context specifically indicates otherwise.

 

29



--------------------------------------------------------------------------------

Exhibit 10.29-2

 

SAFECO

DEPENDENT CARE

REIMBURSEMENT PLAN

(A Component Plan of the

Safeco

Flexible Benefits Program)

 

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

PREAMBLE

   1

SECTION 1 - DEFINITIONS

   2

1.1 Dependent

   2

1.2 Dependent Care Expense

   2

1.3 Earned Income

   2

1.4 Household Services

   3

1.5 Plan

   3

1.6 Program

   3

SECTION 2 - BENEFITS

   4

2.1 Reimbursement Options

   4

2.2 Election of Reimbursement

   4

2.3 Payment of Reimbursements

   4

2.4 Maximum Reimbursements

   5

2.5 Annual Statement of Benefits

   5

SECTION 3 - DEPENDENT CARE EXPENSES

   6

3.1 In General

   6

3.2 Exclusions

   6

 

i



--------------------------------------------------------------------------------

PREAMBLE

 

THIS DEPENDENT CARE REIMBURSEMENT PLAN (hereinafter the “Plan” and known as the
Safeco Dependent Care Reimbursement Plan) was originally adopted effective
January 1, 1999 by Safeco Corporation (hereinafter the “Company”).

 

WHEREAS, the purpose of the Plan is to allow Employees who become covered under
the Plan to elect to receive reimbursement of dependent care expenses which are
excluded from gross income under Section 129 of the Internal Revenue Code of
1986, as amended (hereinafter the “Code”), as provided herein and in the terms
of the Safeco Flexible Benefits Program (hereinafter the “Program”); and

 

WHEREAS, the Plan is a Component Plan of the Program and, except to the extent
otherwise expressly provided herein, is governed by the terms of that Program,
and

 

WHEREAS, the Plan shall be maintained for the exclusive purpose of providing
benefits to covered Employees and is intended to qualify as a dependent care
assistance plan within the meaning of Code Section 129 and comply with any other
applicable provisions of law;

 

WHEREAS, the Company wishes to amend the Plan to reflect certain regulatory and
administrative changes;

 

NOW, THEREFORE, the Company hereby adopts the Amendment of the Plan as set forth
in the following pages, effective January 1, 2004.

 

1



--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

 

The terms used herein which are defined in Section 1 of the Program shall have
the same meaning as therein defined and the following additional terms shall
have the following meanings, unless a different meaning is plainly required by
the context. Capitalized terms are used throughout the Plan text for terms
defined by this and other sections.

 

1.1 Dependent. “Dependent” means:

 

  (a) a child who is under the age of thirteen (13) and with respect to whom a
Participant or his or her spouse is entitled to a dependent exemption under Code
Section 151(c); or

 

  (b) a relative or household member of a Participant over one-half (1/2) of
whose support is received from the Participant and who is physically or mentally
incapable of caring for himself or herself and who regularly spends at least
eight (8) hours per day in the Participant’s household; or

 

  (c) the spouse of a Participant who is physically or mentally incapable of
caring for himself or herself and who regularly spends at least eight (8) hours
per day in the Participant’s household.

 

1.2 Dependent Care Expense. “Dependent Care Expense” means an Eligible Expense
for which documentation approved by the Plan Administrator has been provided,
which is incurred prior to the date participation in the Plan terminates, and
which meets the requirements of Section 3. A Dependent Care Expense is incurred
at the time the service which gave rise to the expense is performed.

 

1.3 Earned Income. “Earned Income” means wages, salaries, tips and other
Employee Compensation, plus net earnings from self-employment, computed without
regard to any community property laws and excluding any amounts received as a
pension or annuity, or paid or incurred by an employer for dependent care
assistance including reimbursement of Eligible Expenses. A Participant’s spouse
who is either a student or incapable of caring for himself or herself shall be
deemed, for each month during which such spouse is either a full-time student at
an educational institution or a Dependent, to be gainfully employed and to have
Earned Income of not less than:

 

  (a) $200 per month, if the Participant has only one (1) Dependent for the Plan
Year, or

 

  (b) $400 per month, if the Participant has two (2) or more Dependents for the
Plan Year.

 

2



--------------------------------------------------------------------------------

1.4 Household Services. “Household Services” means ordinary and usual services
done in and around a home that are necessary to run the home and which are at
least partially for the well-being and protection of a Dependent.

 

1.5 Plan. “Plan” means the Safeco Dependent Care Reimbursement Plan as amended
from time to time.

 

1.6 Program. “Program” means the Safeco Flexible Benefits Program as amended
from time to time.

 

3



--------------------------------------------------------------------------------

SECTION 2

BENEFITS

 

2.1 Reimbursement Options. Subject to the conditions and limitations set forth
in the Plan and the Program, each Participant who elects to participate in the
Plan may designate any amount from a minimum of $50 annually to a maximum of
$5,000 annually during the Plan Year for reimbursement of Dependent Care
Expenses. The total amount designated for reimbursement per Plan Year, combined
with any other dependent care assistance expected to be received through an
employment-related plan by the Participant or his or her spouse, may not exceed
the least of:

 

  (a) $5,000 for single Participants and married Participants who file a joint
federal income tax return, or $2,500 for married Participants who file separate
returns;

 

  (b) the Participant’s anticipated Earned Income for the Plan Year; and

 

  (c) if the Participant is married on the last day of the Plan Year, the
spouse’s anticipated Earned Income for the Plan Year.

 

Dependent Care Expenses may be incurred and reimbursed at any time during the
Coverage Period, subject to the other provisions of the Plan and the Program.

 

2.2 Election of Reimbursement. A Participant may elect to participate in the
Plan by submitting an Annual Enrollment Election to the Plan Administrator and
may claim reimbursement by submitting the incurred expenses in a form (including
online submission or paper form submission) prescribed by the Plan
Administrator. All claims must be submitted on or before the end of the claims
runout period (as communicated by the Plan Administrator) following the Plan
Year. In the event a Participant does not claim or qualify for reimbursement of
the amount elected during the Plan Year, the difference between the amount
elected and actual reimbursement shall be forfeited. Any forfeited amount shall
be used to offset the Plan’s administrative expenses and any balance remaining
thereafter shall be used in any manner permitted by Code Section 125.

 

In the event of a Participant’s death, the surviving spouse or the administrator
or executor of a deceased Participant’s estate may claim reimbursement of
Dependent Care Expenses incurred, provided the expense was incurred while the
Participant was actively participating in the Dependent Care Reimbursement Plan
and the claim is submitted on or before the March 31 after the end of the Plan
Year.

 

2.3 Payment of Reimbursements. The Plan Administrator shall reimburse Dependent
Care Expenses which are properly documented only to the extent that the
Dependent Care Expenses do not exceed a Participant’s account balance. The Plan
Administrator shall reimburse a Participant who is entitled to a reimbursement
as soon as practical after the Participant submits the claim. No Participant
shall have any rights or be entitled to any such reimbursements under the Plan
unless the claim is submitted as required by the

 

4



--------------------------------------------------------------------------------

Plan Administrator. The Plan Administrator will review each claim for
reimbursement submitted to determine whether (i) the expenses for which
reimbursement is sought are reimbursable Dependent Care Expenses and (ii) the
claim is accompanied by the required documentation.

 

Each claim for reimbursement must include the following, and any other
information which may be required by the Plan Administrator:

 

  (a) a written statement from an independent third party that the expense has
been incurred, the date it was incurred, and the amount of the expense,

 

  (b) a written statement from the Participant that the expense has not been
reimbursed and is not reimbursable under any other dependent care assistance
plan, and

 

  (c) either:

 

  (1) the name, address and taxpayer identification number of the person
performing the services to which the Request for Reimbursement relates, or

 

  (2) if such person is an organization described in Code Section 501(c)(3) and
exempt from tax under Code Section 501(a), the name and address of the person
performing the services to which the Request for Reimbursement relates.

 

2.4 Maximum Reimbursements. Reimbursements during a Plan Year shall not exceed
the least of:

 

  (a) the total annual amount designated via the Annual Enrollment Election for
Dependent Care Expenses for such Plan Year,

 

  (b) the Participant’s account balance designated for benefits under the Plan,
or

 

  (c) the amount of Dependent Care Expenses for which reimbursement is properly
requested.

 

Prior to the end of each Plan Year, a Participant shall notify the Plan
Administrator if the amount of reimbursement under the Plan exceeds the lesser
of the Participant’s or his or her spouse’s actual or deemed Earned Income for
the Plan Year. The Company shall report such excess reimbursements as taxable
benefits on the Participant’s Form W-2.

 

2.5 Annual Statement of Benefits. On or before January 31 of each calendar year,
the Plan Administrator shall furnish to each Participant a statement of all
dependent care benefits paid to or on behalf of such Participant during the
preceding calendar year.

 

5



--------------------------------------------------------------------------------

SECTION 3

DEPENDENT CARE EXPENSES

 

3.1 In General. Dependent Care Expenses are amounts paid by a Participant for
Household Services and for the care of a Dependent which are incurred to enable
the Participant (and, if married, spouse) to be gainfully employed for any
period for which he or she has one or more Dependents, provided that:

 

  (a) if such expenses are incurred for services outside a Participant’s
household, they are incurred for the care of a child as defined in Section
1.1(a), or of any other Dependent defined in Section 1.1(b) or (c) who regularly
spends at least eight (8) hours each day in the Participant’s household, and

 

  (b) if such outside services are provided by a dependent care center, which is
a facility that (i) provides care for more than six (6) individuals (other than
individuals who reside at the facility), and (ii) receives a fee, payment or
grant for providing services for any of the individuals (regardless of whether
such facility is operated for profit), then such center must comply with the
applicable state and local government laws and regulations.

 

3.2 Exclusions. Notwithstanding any Plan or Program provision to the contrary,
Dependent Care Expenses shall in no event include amounts paid by a Participant
to an individual:

 

  (a) with respect to whom a deduction is allowable to the Participant or the
spouse under Code Section 151(c) (relating to personal exemptions for
dependents),

 

  (b) who is a child (within the meaning of Code Section 151(c)(3)) of either
the Participant or the Participant’s spouse (if filing jointly) under the age of
nineteen (19) at the close of the Plan Year in which such amounts are paid, or

 

  (c) to reimburse expenses incurred for overnight camp.

 

6



--------------------------------------------------------------------------------

Exhibit 10.29-3

 

SAFECO

MEDICAL EXPENSE

REIMBURSEMENT PLAN

(A Component Plan of the

Safeco

Flexible Benefits Program)

 

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

PREAMBLE    1 SECTION 1 - DEFINITIONS    2         1.1    Dependent    2
        1.2    Medical Expense    2         1.3    Plan    3         1.4   
Program    3 SECTION 2 - BENEFITS    4         2.1    Reimbursement Options    4
        2.2    Election of Reimbursement    4         2.3    Payment of
Reimbursements    4         2.4    Maximum Reimbursements    5 SECTION 3 -
CONTINUATION OF COVERAGE    6 Appendix I     

 

i



--------------------------------------------------------------------------------

PREAMBLE

 

THIS MEDICAL EXPENSE REIMBURSEMENT PLAN (hereinafter the “Plan” and known as the
Safeco Medical Expense Reimbursement Plan) was originally adopted effective
January 1, 1999, by SAFECO Corporation (hereinafter the “Company”).

 

WHEREAS, the purpose of the Plan is to allow Employees who become covered under
the Plan to elect to receive reimbursement of medical expenses that are excluded
from gross income under Section 105 of the Internal Revenue Code of 1986, as
amended (hereinafter the “Code”), as provided herein and under the terms of the
Safeco Flexible Benefits Program (hereinafter the “Program”); and

 

WHEREAS, the Plan is a Component Plan of the Program and, except to the extent
otherwise expressly provided herein, is governed by the terms of the Program;
and

 

WHEREAS, the Plan shall be maintained for the exclusive purpose of providing
benefits to covered Employees and is intended to qualify as a self-insured
medical expense reimbursement plan within the meaning of Code Section 105(h) and
comply with any other applicable provisions of law, including, without
limitation, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); and

 

WHEREAS, certain Plan information required by ERISA is set forth in Appendix I;
and

 

WHEREAS, the Company wishes to amend the Plan to reflect certain regulatory and
administrative changes,

 

NOW, THEREFORE, the Company hereby adopts the amendment of the Plan as set forth
in the following pages, effective January 1, 2004.

 

1



--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

 

The terms used herein that are defined in Section 1 of the Program shall have
the same meaning as therein defined, and the following additional terms shall
have the following meanings unless a different meaning is plainly required by
the context. Capitalized terms are used throughout the Plan text for terms
defined by this and other sections.

 

1.1 Dependent. “Dependent” means with respect to any Participant, such
Participant’s (1) spouse or (2) child who receives over half of his or her
support from the Participant (or the Participant and spouse combined) for the
tax year in which Medical Expenses are incurred (or in the case of a divorced or
legally separated Participant, the child receives over half of his or her
support from either or both parents combined) and who meets one of the following
descriptions:

 

  (a) child under nineteen (19) years of age,

 

  (b) child under twenty-three (23) years of age who is a full-time student, or

 

  (c) child who is physically or mentally incapable of self-support due to a
physical or mental disability that arose prior to attaining age twenty-three
(23).

 

A child adopted by a Participant, or placed for adoption with a Participant,
shall be regarded as a child of the Participant for all purposes herein. A
stepchild of a Participant shall be regarded as a child of the Participant if
the Plan Administrator determines, with sole discretion, that such stepchild is
in good faith treated by the Participant as a child and such stepchild lives
with the Participant or would live with the Participant but for such stepchild’s
resident attendance at an accredited educational institution.

 

Notwithstanding the foregoing, a Dependent shall also include a child of the
Participant for whom the Participant is required to provide group health plan
coverage pursuant to a qualified judgment, decree, order or administrative
notice issued by a court or pursuant to a state administrative process that has
the force and effect of law.

 

A Participant’s Domestic Partner shall be treated as a Dependent for purposes of
the Plan if the Domestic Partner meets the definition of “dependent” under Code
Section 152.

 

1.2 Medical Expense. “Medical Expense” means an Eligible Expense for which
documentation approved by the Plan Administrator has been provided and that is
incurred during a Coverage Period, and prior to the date participation in the
Plan terminates, by a Participant on behalf of himself or herself, or a
Dependent:

 

  (a) that would have been paid directly or reimbursed pursuant to another
employer-sponsored health policy, plan or program, but for the application of a
deductible or copayment, dollar or other specific limitation on the amount of
coverage, or

 

2



--------------------------------------------------------------------------------

  (b) that is paid for the diagnosis, cure, mitigation, treatment or prevention
of disease or for the purpose of affecting any structure or function of the
body, or for transportation for or essential to any of the foregoing, as these
terms are used in Code Section 213(d) and amplified or explained by regulations
and rulings promulgated under Code Section 213.

 

Notwithstanding the foregoing, a “Medical Expense” shall not include premium
payments for long-term care coverage, expense payments for long-term care
services, premium payments for other health care coverage, or expenses that have
been reimbursed or are reimbursable under any other health care coverage. A
Medical Expense is incurred at the time that the service giving rise to the
expense is performed.

 

1.3 Plan. “Plan” means the Safeco Medical Expense Reimbursement Plan as amended
from time to time.

 

1.4 Program. “Program” means the Safeco Flexible Benefits Program as amended
from time to time.

 

3



--------------------------------------------------------------------------------

SECTION 2

BENEFITS

 

2.1 Reimbursement Options. Subject to the conditions and limitations set forth
in the Plan and the Program, each Participant who elects to participate in the
Plan may designate any amount from a minimum of $50 annually to a maximum of
$5,000 annually during the Plan Year for reimbursement of Medical Expenses;
provided, however, that a Participant may elect zero contributions to the Plan.

 

2.2 Election of Reimbursement. A Participant elects to participate in the Plan
by submitting an Annual Enrollment Election to the Plan Administrator and may
claim reimbursement by submitting the incurred claims to the Plan Administrator.
A Participant may submit incurred claims in the form (including debit card,
online submission, paper claim form transmission, or from health plan vendor
feeds) prescribed by the Plan Administrator. All claims must be submitted on or
before the end of the claims runout period (as communicated by the Plan
Administrator) applicable to the Plan Year. In the event that a Participant does
not qualify for reimbursement of the amount elected during the Plan Year, the
difference between the amount elected and actual reimbursement shall be
forfeited. Any forfeited amount shall be used to offset the Plan’s
administrative expenses and any balance remaining thereafter shall be used in
any manner permitted by Code Section 125.

 

In the event of a Participant’s death, the surviving spouse or the administrator
or executor of a deceased Participant’s estate may claim reimbursement of
Medical Expenses incurred, provided the expense was incurred while the
Patricipant was actively participating in the Medical Expense Reimbursment Plan
and that the claim is submitted on or before the March 31 after the end of the
Plan Year.

 

2.3 Payment of Reimbursements. The Plan Administrator shall reimburse Medical
Expenses that are properly documented to the extent that the Medical Expenses do
not exceed the total annual amount of reimbursement elected by the Participant.

 

Notwithstanding Section 4.5 of the Program, a Medical Expense may be reimbursed
at any time during the Coverage Period even if the portion of the Participant’s
account balance that is designated for such reimbursement is, at the time of
reimbursement, less than the requested reimbursement; provided, however, that
the total Plan reimbursements for the Coverage Period shall not exceed the total
amount of Plan coverage elected by the Participant for such Coverage Period.

 

The Plan Administrator shall reimburse a Participant who is entitled to a
reimbursement as soon as practical after the Participant submits the claim. No
Participant shall have any rights or be entitled to any benefits under the Plan
unless the claim is submitted as required by the Plan Administrator. The Plan
Administrator will review each claim for reimbursement submitted to determine
whether (i) the expenses for which reimbursement is sought are Eligible Expenses
and (ii) the Request for Reimbursement

 

4



--------------------------------------------------------------------------------

is accompanied by the required documentation. Each claim for reimbursement must
include the following, and any other information that may be required by the
Plan Administrator:

 

  (a) a written statement from an independent third party that the expense has
been incurred, the date it was incurred and the amount of the expense and

 

  (b) a written statement from the Participant that the expense has not been
reimbursed and is not reimbursable under any other health plan.

 

2.4 Maximum Reimbursements. Reimbursements during a Plan Year shall not exceed
the lesser of:

 

  (a) the total annual amount designated on an Annual Enrollment Form for
Medical Expenses for such Plan Year or

 

  (b) the amount of Medical Expenses for which reimbursement is properly
requested.

 

5



--------------------------------------------------------------------------------

SECTION 3

CONTINUATION OF COVERAGE

 

Notwithstanding any other Plan provision regarding termination of coverage, in
the event that participation would terminate due to a COBRA qualifying events, a
Participant and any covered Dependents may elect to continue coverage on an
after-tax, self-pay basis as provided in this Section 3. The terms and
conditions of this continuation coverage shall be the minimum necessary to
satisfy the health care continuation of coverage requirements known as “COBRA”
at Code Section 4980B and Part 6 of subtitle B of Title I of ERISA. With respect
to a Participant or covered Dependent, if participation would terminate due to a
“qualifying event” (as defined by COBRA), such individual may continue coverage
for up to the remainder of the calendar year, but only if the Participant has a
positive account balance at the time of any such COBRA qualifying event (taking
into account all claims submitted before such COBRA qualifying event). The
Participant or covered Dependent will be notified if he or she is eligible for
COBRA continuation coverage.

 

6



--------------------------------------------------------------------------------

APPENDIX I

 

     Administrative Facts

Plan Name

   Safeco Medical Expense Reimbursement Plan

Plan Number

   501

Type of Plan

   Medical Expense Reimbursement Plan

Plan Year

   January 1 through December 31

Plan Sponsor

   Safeco Corporation

Employer Identification Number

   91-0742146

Participating Companies

  

Each subsidiary of the Company listed below (unless such subsidiary’s board
elects to the contrary) shall be included as an “Employer” under the Plan:

 

American Economy Insurance Company

American States Financial Corporation

American States Insurance Company

American States Insurance Company of Texas

American States Life Insurance Company

American States Preferred Insurance Company

F.B. Beattie & Co., Inc.

F.B. Beattie Insurance Services, Inc.

First National Insurance Company of America

First SAFECO National Life Insurance

Company of New York

General America Corporation

General Insurance Company of America

Insurance Company of Illinois

SAFECO Asset Management Company

SAFECO Assigned Benefits Service Company

SAFECO Credit Company, Inc.

SAFECO eCommerce, Inc.

SAFECO Insurance Company of America

SAFECO Insurance Company of Illinois

SAFECO Insurance Company of Pennsylvania

SAFECO Investment Services, Inc.

 

A-1



--------------------------------------------------------------------------------

    

SAFECO Life Insurance Company

SAFECO National Life Insurance Company

SAFECO National Insurance Company

SAFECO Select Insurance Services, Inc.

SAFECO Securities, Inc.

SAFECO Services Corporation

SAFECO Surplus Lines Insurance Company

SAFECO Trust Company

 

The above list may be changed, in accordance with the Plan and the Program.

Funding    Pretax contributions by Participants in accordance with Code Section
125. Type of Administration    Plan Administrator in accordance with Plan
documents. Agent for Legal Process    Service of legal process may be made on
the Plan Administrator.

 

A-2